State of New York
                     Supreme Court, Appellate Division
                         Third Judicial Department
Decided and Entered: February 9, 2017                     107432
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

EDWARD A. MILLARD,
                    Appellant.
________________________________


Calendar Date:   January 12, 2017

Before:   Peters, P.J., Egan Jr., Rose, Devine and Aarons, JJ.

                               __________


     Sandra M. Colatosti, Albany, for appellant.

      Stephen K. Cornwell Jr., District Attorney, Binghamton
(Stephen Ferri of counsel), for respondent.

                               __________


Peters, P.J.

      Appeal from a judgment of the County Court of Broome County
(Cawley, J.), rendered January 10, 2012, convicting defendant
upon his plea of guilty of the crime of criminal sexual act in
the second degree.

      Defendant waived indictment and pleaded guilty to a
superior court information charging him with criminal sexual act
in the second degree. He was sentenced in accordance with the
plea agreement to six months in jail and 10 years of probation.
Defendant appeals.

      We affirm. Defendant's sole contention on appeal is that
his plea was not knowing, voluntary and intelligent because
County Court did not inquire whether he was under the influence
                              -2-                  107432

of drugs or alcohol during the plea colloquy. The record does
not reflect that defendant made any postallocution motion so as
to preserve the issue for our review and, given that defendant
made no statements during the plea colloquy that were
inconsistent with his guilt or the voluntariness of his plea, the
narrow exception to the preservation requirement is inapplicable
(see People v DeAngelo, 136 AD3d 1119, 1120 [2016]; People v
Buie, 128 AD3d 1281, 1281 [2015]). In any event, nothing in the
record suggests that defendant was under the influence of drugs
or alcohol during the plea colloquy (see People v Buie, 128 AD3d
at 1281).

     Egan Jr., Rose, Devine and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court